COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Stephanie Fernandez a/k/a Stephanie            §               No. 08-18-00079-CR
  Barfield,
                                                 §                 Appeal from the
                             Appellant,
                                                 §                210th District Court
  v.
                                                 §             of El Paso County, Texas
  The State of Texas,
                                                 §               (TC# 20170D03993)
                             State.
                                                 §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until July 10, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before July 10, 2019.


       IT IS SO ORDERED this 29thday of May, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.